The decision rendered in this case, and which was among the advance sheets of volume 9, Circuit Decisions, in the Ohio Legal News of June 15, 1899, volume 6, number 21, was suppressed by order of the judges. We have since received some inquires concerning the case and we are now authorized by the court to say that upon further consideration they came to a different conclusion from the one announced in the opinion and that it is not authority and should not have been published. —Ed. Ohio Decisions.